DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment filed October 28, 2021 has been entered. Claims 4, and 7-17 are pending. Claims 4, 7, 10-14, and 17 have been amended. The independent claims are 4, 11, 12, and 13. 
The applicant states in the Remarks, dated October 28, 2021, that paragraph 0083 has been amended and that the amendment is supported by paragraph 0084 and Fig. 3. The examiner accepts the amendments to paragraph 0083 of the specification for the following reasons: First, it is necessary to understand that the discussion in paragraph 0083 really begins in paragraph 0077. That paragraph refers to the embodiment of the invention that only has one motor. Since the vehicle only has one motor, there is no HV series mode (the mode in which the engine drives one motor to charge the battery while the second motor drives the wheels of the vehicle). Rather, there is only EV mode, in which the motor drives the vehicle, and HV parallel mode in which the motor and engine drive the wheels together. In the embodiment in which there is only one motor, when the drive force exceeds Emax in Fig. 3, the engine kicks in and the vehicle enters HV parallel mode, at least in some circumstances or regions. This is different from the embodiment with two motors, in which the vehicle can enter HV series mode, and then when the drive force exceeds Smax, the vehicle enters HV parallel mode. Paragraph 0077 teaches that in the single-motor embodiment, instead of Fig. 2, step S13 using Vupp, the system instead uses Vupp’ to determine when to shift. 
The corrections to the rest of the paragraphs, which are paragraph 0074, 0081, 0084, and 0091 are also accepted. The specification amendment for all paragraphs are therefore entered.
The applicant states in the Remarks, on page 17, that the typographical error in Fig. 3 has been corrected. The examiner agrees and the drawing objection is withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The amendments to the specification merely clarify the specification. They do not change the meaning of the paragraphs. No new matter is added. 
Authorization for this examiner’s amendment was given in via email with Mario A. Constantino on Monday, November 22, 2021.
The application has been amended as follows:
Specification, paragraph 0058, line 2, between the words “S12” and “NO”, replace the word “in” with “is”.  

Specification, paragraph 0058, line 7, between the words “greater,” and “maximum”, replace the word “the” with “than”.  

Allowable Subject Matter
Claims 4 and 7-17 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 4, 11, 12, and 13 are all the independent claims and the prior art of record, alone or in combination, fails to teach or suggest at least one of the claim limitations contained in each of these claims. 
To show why each of the independent claims are allowable, the examiner will quote the claim along with the examiner’s own clarifying comments in bold. The comments in bold are accurate in at least one broad reasonable interpretation of the claims. Previous detailed actions, which also commented out various claims in bold can also be consulted for additional explanatory notes regarding the meaning of the limitations. After the claim, an explanation of how the claim is novel will be provided. 

Claim 4 recites:
A control system for a hybrid vehicle, the control system comprising: 
a prime mover including an engine, a first motor, and a second motor; 
drive wheels that are driven by power from the prime mover to generate drive force; 
a clutch that selectively transmits power and interrupts power transmission between the engine and the drive wheels; and 
a controller that controls each of the engine, the first motor, the second motor, and the clutch, wherein: 
(A) the first motor is disposed to an output side of the engine and generates electricity when driven at least by the torque of the engine; 
(B) the second motor is connected to the drive wheels in a power transmittable manner; 
(C) a running mode of the hybrid vehicle is selected from: 
(C1) an electric vehicle mode in which the drive force is generated by torque generated by the second motor while stopping the engine; 
(C2) a parallel hybrid vehicle mode in which the engine is operated while engaging the clutch, and the drive force is generated by torques generated by the engine and the second motor; and -6-Application No. 16/176,252 
(C3) a series hybrid vehicle mode in which the engine is operated while disengaging the clutch, the first motor is driven by the torque of the engine to generate electricity, and the drive force is generated by the torque generated by the second motor; 
(D) a maximum drive force generatable in the electric vehicle mode is set as a line indicating a value that decreases with an increase in vehicle speed on a running mode shifting map represented by a Cartesian coordinate system defined by coordinate axes representing the vehicle speed and the drive force; 
(E) a maximum drive force generatable in the series hybrid vehicle mode is set as a line indicating a value that is larger than the maximum drive force generatable in the electric vehicle mode and decreases with an increase in the vehicle speed on the running mode shifting map; 
(F) a required additional drive force is set as a line indicating a value that increases with an increase in the vehicle speed on the running mode shifting map; 
(G) the controller is configured to shift the running mode from the electric vehicle mode to the parallel hybrid vehicle mode (parallel hybrid mode is above the line Smax in Fig. 3) by starting the engine and engaging the clutch while an actual drive force is less than the maximum drive force generatable in the series hybrid vehicle mode (the maximum drive force generatable in the series hybrid vehicle mode is Smax) in a case of accelerating the hybrid vehicle in the electric vehicle mode (in other words, this limitation states to directly shift from EV mode to parallel HV mode and skip the intervening series HV mode), if 
(G1) a required drive force (this is based on the operation amount of the accelerator pedal, according to paragraph 0015 of the spec. of the present application.) is greater than the maximum drive force generatable in the electric vehicle mode (this means that the required drive force is above Emax), 
(G2) the required drive force is greater than the required additional drive force (the “required additional drive force” is Flow) as a variable this condition occurs above Flow), and 
(G3) when the vehicle speed enters a speed region in which the required additional drive force (Flow) is higher than the maximum drive force generatable in the series hybrid vehicle mode (Smax) (this speed region occurs to the right of Vupp); and -7-Application No. 16/176,252 
(H) the controller maintains the running mode in the electric vehicle mode if 
the required drive force is not greater than the maximum drive force generatable in the electric vehicle mode (this limitation means that the vehicle remains in EV mode if the required drive force is below the Emax line in Fig. 3) and 
the vehicle speed enters the speed region in which the required additional drive force (Flow) is higher than the maximum drive force generatable in the series hybrid vehicle mode (Smax) (the speed region referred to here is to the right of Vupp in Fig. 3. Together these two square bullet point conditions are met all the way to the bottom right of Fig. 3. This could be a case where the vehicle is going fast, but expending very little torque, such as when traveling downhill.)


G1: required drive force is above Emax.
G2: required drive force is above Flow. 
G3: when speed region to the right of Vupp.
The amendment in “G”: “while an actual drive force is less than the maximum drive force generatable in the series hybrid vehicle mode,” means that the actual drive force is below Smax. So the claim through G3 teaches that the vehicle is in EV mode and can shift to parallel HV mode when the conditions of G1-G3 are met. It does not seem to the examiner that this excludes directly shifting from EV to parallel hybrid mode, which is taught in Fig. 3 and in Fig. 2, when there is a “No” out of S13. The applicants probably do not want this claim to exclude that shift either. 
What makes the claim novel is at least stipulation H, which gets around the use of Nissato (US2012/0089284 A1), hereinafter Nissato ‘284. That is because, as seen in Nissato ‘284, Fig. 2A (shown as Figure 1 of this Detailed Action), the EV mode stops at the vertical dashed line. It does not continue. EV mode is the area underneath the non-bold dashed curve labeled “POSSIBLE BATTERY DRIVING FORCE T.” 
Aoyama et al. (U.S. Pat. No. 6,083,138) also does not teach stipulation H. While the thin solid curved line labeled “MOTOR TURQUE [sic]” in Aoyama Fig. 6 (shown as Figure 2 of this Detailed Action) extends all the way to the right of the graph, that line cannot be obviously combined with Nissato ‘284, Fig. 2A. That is because Nissato ‘284 is concerned with shifting in certain regions and at certain vehicle speeds and drive forces. Aoyama was added to Nissato ‘284 in previous Detailed Actions to teach that it is common in the art, as shown by Aoyama, to consider that in a parallel mode system, 
Because claim 4 is allowable, its dependent claims, which are claims 7-10, are allowable for at least the reasons why claim 4 is allowable. 











    PNG
    media_image1.png
    417
    606
    media_image1.png
    Greyscale

Figure 1 – Nissato ‘284, Fig. 2A.



    PNG
    media_image2.png
    620
    881
    media_image2.png
    Greyscale

Figure 2 – Aoyama, Fig. 6.

A control system for a hybrid vehicle, the control system comprising: a prime mover including an engine and a motor; drive wheels that are driven by power from the prime mover to generate drive force; a clutch that selectively transmits power and interrupts power transmission between the engine and the drive wheels; a detector that detects or calculates an operation amount and an operation speed of an accelerator, and an actual drive force; and -9-Application No. 16/176,252 a controller that controls each of the engine, the motor, and the clutch, wherein: (A) a running mode of the hybrid vehicle is selected from: (Al) an electric vehicle mode in which the drive force is generated by torque generated by the motor while stopping the engine, and (A2) a parallel hybrid vehicle mode in which the engine is operated while engaging the clutch, and the drive force is generated by torques generated by the engine and the motor; (B) a maximum drive force generatable in the electric vehicle mode is set as a line indicating a value that decreases with an increase in vehicle speed on a running mode shifting map represented by a Cartesian coordinate system defined by coordinate axes representing the vehicle speed and the drive force; andby starting the engine and engaging the clutch while an actual drive force is less than the maximum drive force generatable in the electric vehicle mode in a case of accelerating the hybrid vehicle in the electric vehicle mode, if (C1)a required drive force is greater than-a the maximum drive force generatable in the electric vehicle mode, (C2) the required drive force is greater than a required additional drive force as a variable corresponding to a running resistance against the hybrid vehicle running -10-Application No. 16/176,252on a road at a predetermined vehicle speed by a predetermined drive force that is set in advance based on the vehicle speed and the drive force (the “required additional drive force” is line Flow on Fig. 3 of the Instant application. Shifting to a region above Flow reduces or eliminates shift shock and other negative feelings for the driver.), and (C3) when theactual drive force becomes greater than the required additional drive force.  

Claim 11 is for a hybrid vehicle with an engine and one motor. This is the embodiment with no series mode. The system shifts from EV mode directly to parallel HV mode. According to the disclosure, this takes places above the line on figure 3 of the present application marked Emax. When the required torque exceed the torque that the EV mode can put out, the system shifts. 
Claim 11 specifies the conditions under which that shift takes place. Those are:
C1: the required drive force (which is the demand based on the accelerator pedal) is higher than the max that the EV mode can output. This occurs to the right of the Emax line in Fig. 3.
C2: the required drive force is greater than the “required additional drive force,” which is Flow in Fig. 3. This occurs above the line Flow in Fig. 3. 

The limitation under (C) teaches that the control will shift “while the actual drive force is less than” Emax, “if” conditions C1-C3 are met. Stipulation C3 adds that the “actual drive force has to be “greater than” Flow, and, in fact, that it “becomes” greater. These two conditions of (C) and (C3) are satisfied above the line Flow and to the left of the line Emax in Fig. 3. 
Nissato ‘243 does not teach the limitations of claim 11 because Nissato does not teach the stipulation of (C). According to C3, the shift will occur when “when the actual drive force becomes greater than the required additional drive force.” Nissato does not teach such a change in the actual drive force. 
Aoyama also does not teach the stipulation of C and C3 because Aoyama does not teach a required additional drive force. 
Therefore, claim 11 is allowable. The claim has no dependent claims. 

Regarding claim 12, the is nearly identical to claim 11 except that claim 12 recites a “detector” that further detects or estimates a “road condition.” The examiner thanks the applicant for pointing out this difference. Therefore the two claims are different in scope. Claim 12 is allowable for teaching the limitation under (C), which  teaches that the control will shift “while the actual drive force is less than” Emax, “if” conditions C1-C3 are met. Stipulation C3 adds that the “actual drive force has to be “greater than” Flow, and, in fact, that it “becomes” greater. These two conditions of (C) and (C3) are satisfied above the line Flow and to the left of the line Emax in Fig. 3. 
actual drive force becomes greater than the required additional drive force.” Nissato does not teach such a change in the actual drive force. 
Aoyama also does not teach the stipulation of C and C3 because Aoyama does not teach a required additional drive force. 
Therefore, claim 12 is allowable. The claim has no dependent claims. 

Claim 13 recites:
A control system for a hybrid vehicle, the control system comprising: a prime mover including an engine, a first motor, and a second motor; drive wheels that are driven by power from the prime mover to generate drive force; a clutch that selectively transmits power and interrupts power transmission between the engine and the drive wheels; and a controller that controls each of the engine, the first motor, the second motor, and the clutch, wherein: -12-Application No. 16/176,252 (A) the first motor is disposed to an output side of the engine and generates electricity when driven at least by the torque of the engine; (B) the second motor is connected to the drive wheels in a power transmittable manner; (C) a running mode of the hybrid vehicle is selected from: (C1) an electric vehicle mode in which the drive force is generated by torque generated by the second motor while stopping the engine; (C2) a parallel hybrid vehicle mode in which the engine is operated while engaging the clutch, and the drive force is generated by torques generated by the engine and the second motor; and (C3) a series hybrid vehicle mode in which the engine is operated while disengaging the clutch, the first motor is driven by the torque of the engine to generate electricity, and the drive force is generated by the torque this occurs at Vupp) is set on the running mode shifting map; by starting the engine and engaging the clutch while an actual drive force is less than the maximum drive force generatable in the series hybrid vehicle mode in a case of accelerating the hybrid vehicle in the electric vehicle mode, if (H1) a required drive force is greater than the maximum drive force generatable in the electric vehicle mode, (H2) the required drive force is greater than the required additional drive force as a variable corresponding to a running resistance against the hybrid vehicle running on a road at a predetermined vehicle speed by a predetermined drive force that is set in advance based on the vehicle speed and the drive force, and (H3); and (I) the controller maintains the running mode in the electric vehicle mode if the required drive force is not greater than the maximum drive force generatable in the electric vehicle mode and the vehicle speed exceeds the upper limit vehicle speed on the running mode shifting map.  

Claim 13 teaches a vehicle with EV, series HV, and parallel HV modes, that will shift from EV mode directly to parallel HV mode if:
H1: the required drive force is to the right of the Emax line in Fig. 3.
H2: the required drive force is above Flow, and
H3: the vehicle speed is to the right of Vupp. 
Furthermore, the controller will maintain EV mode if: the required drive force is to the left of Emax even if the vehicle speed exceeds Vupp. 
What makes the claim novel is at least stipulation H, which gets around the use of Nissato ‘284. That is because, as seen in Nissato ‘284, Fig. 2A (shown as Figure 1 of this Detailed Action), the EV mode stops at the vertical dashed line. It does not continue. EV mode is the area underneath the non-bold dashed curve labeled “POSSIBLE BATTERY DRIVING FORCE T.” 
Aoyama et al. (U.S. Pat. No. 6,083,138) also does not teach stipulation H. While the thin solid curved line labeled “MOTOR TURQUE [sic]” in Aoyama Fig. 6 (shown as Figure 2 of this Detailed Action) extends all the way to the right of the graph, that line cannot be obviously combined with Nissato ‘284, Fig. 2A. That is because Nissato ‘284 is concerned with shifting in certain regions and at certain vehicle speeds and drive Detailed Actions to teach that it is common in the art, as shown by Aoyama, to consider that in a parallel mode system, the maximum torque output is the maximum motor torque plus the maximum engine torque. This is obvious, even though Nissato ‘284 did not show it. However, where to shift in and out of EV mode and HV modes as indicated by the vertical bold dashed line in Nissato ‘284, Fig. 2A, is not simply a common sense matter of addition, but a specific design teaching. Nothing in Nissato ‘284, nor Aoyama, alone or in combination, teaches what is in claim 4 of the present application, especially as related to stipulation H. Therefore, claim 4 is allowable. 
Because claim 13 is allowable, its dependent claims,  which are claims 14-17 are allowable for at least the reasons why claim 13 is allowable. 


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665